NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0838n.06

                                            No. 12-3164
                                                                                         FILED
                           UNITED STATES COURT OF APPEALS                          Sep 19, 2013
                                FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )       ON APPEAL FROM THE
v.                                                   )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE SOUTHERN
ADAM BEETZ,                                          )       DISTRICT OF OHIO
                                                     )
       Defendant-Appellant.                          )
                                                     )



       BEFORE: COOK, GRIFFIN, and KETHLEDGE, Circuit Judges.


       PER CURIAM. Adam Beetz appeals the district court’s judgment of conviction and

sentence.

       Beetz was charged with several drug and firearm offenses. After the district court denied his

motion to suppress certain evidence, Beetz, pursuant to a plea agreement, pleaded guilty to

conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and

846, and possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c). The district court sentenced him to consecutive prison terms of ten and sixty months,

respectively.

       On appeal, Beetz argues that the district court erred by denying his motion to suppress.

However, Beetz is barred from raising the suppression issue on appeal because he did not preserve
No. 12-3164
United States v. Beetz

his right to do so in his written plea agreement or otherwise make clear that he wished to preserve

his right to appeal the issue. See United States v. Young, 580 F.3d 373, 376 (6th Cir. 2009).

       Accordingly, we affirm the district court’s judgment.




                                                -2-